Citation Nr: 0307459	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  00-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 
1997 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 18, 
1999 for an evaluation in excess of 30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from August 1968 to August 
1971 and from April 1974 to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The Board previously issued a decision in June 2001 in which 
it denied both claims listed above.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to a joint motion from the parties, 
in a November 2002 Order, the Court vacated the Board 
decision and remanded the matter to the Board for 
consideration of issues discussed in the motion.  By letter 
dated in March 2003, the Board advised the veteran's 
representative that there was additional time in which to 
supplement the record before the Board.  The representative's 
March 2003 response has been associated with the claims 
folder.  


REMAND

Review of the claims folder reveals that the veteran, through 
his representative, requested a personal hearing at the local 
RO in a December 1999 statement.  Although neither the 
veteran nor his representative withdrew this hearing request, 
no such hearing was held or scheduled.  A remand is required 
in order to afford the veteran his requested personal hearing 
at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
have a personal hearing at the RO at the 
soonest possible time.  Following the 
hearing, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


